 1
     McGREGOR W. SCOTT
 2   United States Attorney
     DEBORAH LEE STACHEL, CSBN 230138
 3
     Regional Chief Counsel, Region IX
 4   Social Security Administration
 5
     DONNA W. ANDERSON, PSBN 46355
     Special Assistant United States Attorney
 6
           160 Spear Street, Suite 800
 7         San Francisco, CA 94105-1545
           Telephone: (415) 977-8930
 8
           Facsimile: (415) 744-0134
 9         E-mail: Donna.W.Anderson@ssa.gov
10
     Attorneys for Defendant
11

12                               UNITED STATES DISTRICT COURT
13
                                EASTERN DISTRICT OF CALIFORNIA
                                     SACRAMENTO DIVISION
14

15
     TERESA DIANE DAVIS,                        )    Case No. 2:18-cv-02415-WBS-KJN
16                                              )
              Plaintiff,                        )
17
                                                )    STIPULATION AND ORDER FOR
18                         v.                   )    AN EXTENSION OF TIME
19                                              )
     ANDREW SAUL,                               )
20
     Commissioner of Social Security,           )
21                                              )
               Defendant.                       )
22
                                                )
23

24         IT IS HEREBY STIPULATED, by and between the parties, through their
25   respective counsel of record, that the time for Defendant to respond to Plaintiff’s
26   Motion for Summary Judgment be extended until December 16, 2019. The parties
27   further stipulate to extend Plaintiff’s time to reply to Defendant’s response to
28   January 15, 2020. This is Defendant’s second request for an extension of time to



                                                1
 1
     respond. The Commissioner requires additional time to consider the certified
 2
     administrative record, Plaintiff’s brief, and the government’s position due to a
 3
     development in another case requiring immediate attention, i.e., conflicting due
 4
     dates. Plaintiff’s counsel does not object to the Defendant’s extension and seeks an
 5
     extension on the reply in light of the holiday season.
 6
                                            Respectfully submitted,
 7

 8
     Date: November 14, 2019          By:    /s/ Robert C. Weems *
 9
                                            ROBERT C. WEEMS
10                                          Attorney for Plaintiff
11
                                            (*By e-mail authorization on 11/13/19)
12

13   Dated: November 14, 2019               McGREGOR W. SCOTT
                                            United States Attorney
14
                                            DEBORAH LEE STACHEL
15                                          Regional Chief Counsel, Region IX
16
                                            Social Security Administration

17                                            /s/ Donna W. Anderson
18                                          DONNA W. ANDERSON
                                            Special Assistant United States Attorney
19
                                            Attorneys for Defendant
20

21                                          ORDER
22

23   APPROVED AND SO ORDERED
24   Dated: November 15, 2019
25

26

27

28   davi.2415




                                                2
